                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

TAMMY LAMBETH, et al.,                          )
                                                )
                      Plaintiffs,               )
                                                )
v.                                              )   Case No: 20-CV-04159-BCW
                                                )
JUMBO LOGISTICS INC, et al.,                    )
                                                )
                      Defendants.               )

                                            ORDER

        Before the Court is Magistrate Judge Willie J. Epps, Jr.’s Report and Recommendation

(Doc. #9) granting Defendant Jumbo Logistics Inc’s Motion to Withdraw Notice of Removal and

Request for Remand (Doc. #8) and Plaintiffs’ Motion to Remand and, in the Alternative, Demand

for a Jury Trial (Doc #6). After an independent review of the record, the applicable law, and the

parties’ arguments, the Court adopts Magistrate Judge Willie J. Epps, Jr.’s findings of fact and

conclusions of law. Accordingly, it is hereby

        ORDERED for the reasons stated in the Report and Recommendation (Doc. #9),

Defendant’s Motion to Withdraw notice of Removal and Request for Remand (Doc. #8) and

Plaintiffs’ Motion to Remand and, in the Alternative, Demand for a Jury Trial (Doc #6) is granted.

It is further

        ORDERED that Magistrate Judge Willie J. Epps Jr.’s Report and Recommendation be

attached to and made part of this Order.

        IT IS SO ORDERED.




          Case 2:20-cv-04159-BCW Document 11 Filed 09/11/20 Page 1 of 2
     Accordingly, the Clerk is directed to remand this action to the Cole County Circuit Court.




DATED: 9/11/2020                                  /s/ Brian C. Wimes
                                                  JUDGE BRIAN C. WIMES
                                                  UNITED STATES DISTRICT COURT




       Case 2:20-cv-04159-BCW Document 11 Filed 09/11/20 Page 2 of 2
